DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 07/28/2022.
B.	Claims  remains pending.

C.	Applicant has not amended claims, rational from previous office action is maintained. This action is made Final. 


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Allowable Subject Matter
2.	Claims 3-4, 11 and 17 are allowed.
3.	Claims 3-4, 11 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1,2, 5-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Preston, Jon A. et al. NPL : “An Efficient Synchronous Collaborative Editing System Employing Dynamic Locking of Varying Granularity in Generalized Document Trees.” Published 2006 on IEEE.
Jon A. Preston and Sushil K. Prasad
Department of Computer Science
Georgia State University
Atlanta, GA USA
1-4244-0429-0/06/$20.00 ©2006 IEEE



As for claims 1, 9 and 15. A system and corresponding method of claim 9 and product of claim 15 for editing files stored on a content server comprising: a content server coupled over a network to a computing device (Section I introduction describes a computing environment where we have clients connected to a server storing files for access for collaboration to make edits); and

a sync interface configured to enable access to the content server (Section I; set of CES algorithms that coordinate synchronous access to a shared document using locks that grow and shrink dynamically to accommodate users’ write requests);

wherein the content server is configured to receive through the sync interface a request from a sync agent deployed on a client computing device for a content stored at the content server, and to provide through the sync interface the content to the sync agent in response to the request (Section A users action within the system can allow for editing on the Collaborating Editing System for multiple users, section E: For example, if a collaborative editing session included five users, U = {u1, u2, u3, u4, u5}, where u1 was editing Section 1, u2 was editing Section 2, u3 and u4 were viewing Section 1, and u5 was viewing Section 2, this would be stored in the n-ary tree, shown in Figure 3); and

wherein the content server is configured to receive through the sync interface a change request from the sync agent indicative of an operation performed by an application on the client computing device, the operation performed on the content stored in a cache of the client computing device, and to change the content stored at the content server responsive to the change request by performing edits on the content stored at the content server corresponding to the operation performed by the application on the content stored in the cache of the client computing device (section IV system caches from each client connected within the network whom is accessing the same document the client cache stored locally and only distributes based upon one of four actions performed by the user).

 	1. The writer makes a change and there are readers within the subsection, selectively multicasting to all readers within the subsection 
2. Another user enters a document section as a reader, sending this cached subsection’s contents to the new reader 
3. Demotion occurs and the cache on the now unowned section(s) must be flushed, sending the modified subsection’s contents to the server 
4. A user changes position within the document or leaves the CES, releasing the lock and sending the subsection’s contents to the server.


As for claims 2, 10 and 16. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server is configured to deploy the sync agent to the client computing device (fig. 8, section IV depict and describe use of agents and their behaviors on the system for sending commands for editing a content file hosted on server).


As for claims 5, 12 and 18. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server changing the content stored at the content server responsive to the change request synchronizes the content stored at the content server with the content stored in a cache of the client computing device (section B states Rather than locking the entire document, lock granularity is adjustable, ranging from the entire document (ownership marked at the root of the tree) to an atomic level (ownership marked at a leaf node in the tree). The size of a subsection is not specified within our algorithms, thus it is scalable to accommodate the semantic structure of the document being edited).

As for claims 6. The system of claim 1, wherein the content server locks the content at the content server when the content is requested by the sync agent (Section A, users action with the system wherein portion of the document is locked on the server for editing).

As for claims 7, 13 and 19. The system of claim 1 and corresponding method of claim 9 and product of claim 15, wherein the content server configured to maintain an identifier for the content; and wherein the content server is configured to generate a new identifier corresponding to the content in response to the change request and to return the new identifier to the sync agent in response to the change request (fig. 2 and section D mentions a coloring technique that denotes for explanation purposes that various levels of grey can denote levels of ownership and edit controls per nodes of a document wherein as discussed a document can be pieced into hierarchical nodes as shown in fig. 1).

As for claims 8, 14 and 20. The system of claim 7 and corresponding method of claim 13 and product of claim 19, wherein the new identifier includes both a node identifier and a version number for the content (Figure 2 shows content file separated into nodes wherein users can operated under specific notes to edit, one user could edit a higher node while other user can edit a lower node simultaneously. Section F. Versioning is not specifically mentioned as terminology but functionality is same as different cache of the same content is stored where a local cache receives edits while a content sub portions of a tree of nodes are locked, wherein local cache saves these locally a one version versus a another version on the server and based upon ownership of said content file when a server update passes control to the user whom made edits that are stored locally this version of the file can be used to update master file and change its version to the current users version of the file).

(Note  :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 1-20 have been fully considered but they are not persuasive. 
A1.	Applicant argues that Preston does not teach “wherein the content server is configured to receive through the sync interface a request from a sync agent deployed on a client computing device for a content stored at the content server, and to provide through the sync interface the content to the sync agent in response to the request” and “wherein the content server is configured to receive through the sync interface a change request from the sync agent indicative of an operation performed by an application on the client computing device, the operation performed on the content stored in a cache of the client computing device, and to change the content stored at the content server responsive to the change request by performing edits on the content stored at the content server corresponding to the operation performed by the application on the content stored in the cache of the client computing device”.

R1. Examiner notes that upon further Examination it was determined that claims 3-4, 11 and 17 are allowable. Further the Examiner does not agree with argument presented above. The Examiner gives the broadest interpretation of the current claim language yield the understanding and requirement of a hardware environment consisting of 1. Content server, 2. Sync interface, 3. Sync agent, 4. Client computing device and the software elements of 5. Application and 6. Operation. Without further narrow of the claims to specify further functionality the current rationale presented from the previous office action is maintained. It was understood that these six elements are claimed in such a way to teach the communications between hardware and software with no true novel way of how the communication is taken place, weather it be a novel way to reduce latency or a novel way to solve another solution. Examiner understands that Present does not specifically use the same exact terms, but the Examiner also recognizes that their specifically exists communication between a server, interface, agent/like, client, application/program and operation/interactions within the prior art.

 For example the prior art utilizes novel set of CES algorithms to coordinate synchronize access to shared documents from multiple users; yet the claim only mentions communications between elements (1-6) and does not offer a novel way at achieving this communication outside of the current accepted means known by one of ordinary skill in the art. Preston specifically teaches within Section A users action within the system can allow for editing on the Collaborating Editing System for multiple users, section E: For example, if a collaborative editing session included five users, U = {u1, u2, u3, u4, u5}, where u1 was editing Section 1, u2 was editing Section 2, u3 and u4 were viewing Section 1, and u5 was viewing Section 2, this would be stored in the n-ary tree, shown in Figure 3. Further in section IV system caches from each client connected within the network whom is accessing the same document the client cache stored locally and only distributes based upon one of four actions performed by the user. This can be seen by Table 1 reproduced below:

    PNG
    media_image1.png
    308
    664
    media_image1.png
    Greyscale


Thus Preston teaches “wherein the content server is configured to receive through the sync interface a request from a sync agent deployed on a client computing device for a content stored at the content server, and to provide through the sync interface the content to the sync agent in response to the request” on page 2 : “Table 1. Note that if a lock is requested (via the OBTAINLOCK event) and the user already owns the lock, then no server request/communication is required. It is only when a user attempts to edit a section without having previously edited that section (i.e. the section is not owned by the user) that a request for the lock is required.  Because any section of a document may contain any number of text elements (paragraphs, sentences, etc.) and may contain any number of sub-sections, we generalize our previous algorithms [1] for inserting and removing locks from the collaborative space to work within an n-ary tree data structure that is representative of a shared document. Figure 1 demonstrates how such a tree may represent a document; note that all the document’s content is stored in the leaves of the tree and non-0leaf nodes are used to denote structure.
Preston further teaches “wherein the content server is configured to receive through the sync interface a change request from the sync agent indicative of an operation performed by an application on the client computing device, the operation performed on the content stored in a cache of the client computing device, and to change the content stored at the content server responsive to the change request by performing edits on the content stored at the content server corresponding to the operation performed by the application on the content stored in the cache of the client computing device”. Preston teaches “system caches changes locally and only distributes these changes when: 1. The writer makes a change and there are readers Figure 6. REMOVELOCK(u1, i) - u2 lock on node k is promoted to node d 7 v 6 a b c d e f g h i j k Figure 7. Promotion across multiple levels is permissible 2 2 2 n o p i j k m n o p i j k m REMOVELOCK(u1, i) u2 u1 u2 Authorized licensed use limited to: United States Patent and Trademark Office. Downloaded on August 04,2022 at 20:09:46 UTC from IEEE Xplore. Restrictions apply.8 within the subsection, selectively multicasting to all readers within the subsection 2. Another user enters a document section as a reader, sending this cached subsection’s contents to the new reader 3. Demotion occurs and the cache on the now unowned section(s) must be flushed, sending the modified subsection’s contents to the server 4. A user changes position within the document or leaves the CES, releasing the lock and sending the subsection’s contents to the server. In addition to the communication being sent among users as a result of the events 1-4 listed previously, there is also a communication cost incurred to keep the clients aware of which section of the document they own. OBTAINLOCK and RELEASELOCK requests are passed to the server based upon the users’ actions (see Table 1). Because each client tracks which portion of the document that he owns (so as to cache changes within any subsection owned), any client whose lock has been modified by the server (as a result of a promotion or demotion) must be notified of the lock’s modification. Note that race conditions are not possible among the clients’ local lock data because only the server distributes these updates. To validate the communication effectiveness of our dynamic locking algorithms, we implemented the algorithms and then ran discrete-event simulations which varied the number of users/agents as well as varied the structure of the shared document to capture communication and computation costs. Figure 8 illustrates the agent behavior states and actions modeled; the probability of the action being initiated at each time slice is denoted in parenthesis along each transition. These action probabilities are useful to obtain a mixture of reading and writing events within the simulations. Each configuration of the simulation was run such that each agent generated 1000 actions based upon the state diagram (Figure 8). To more clearly compare communication costs between our dynamic locking approach and an OT approach, within these simulations we do not allow for multiple writers.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 4, 2022